 



                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             HOT SPRINGS DIVISION

JAMES L. TONEY                                                                 PLAINTIFF

v.                                Civil No. 6:17-cv-06100

CORPORAL HEATH DICKSON,
Malvern Police Department (“MPD”);
SERGEANT KEITH PRINCE, MPD;
ASSISTANT CHIEF JIM BAILEY, MPD;
and CHIEF OF POLICE DONNIE
TABER, MPD                                                                 DEFENDANTS


                                      JUDGMENT

      For the reasons stated in the Memorandum Opinion of even date, Defendants’ Motion for

Summary Judgment (ECF No. 55) is hereby GRANTED. Plaintiff’s claims against Defendants

Heath Dickson, Keith Prince, and Jim Bailey are DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED, this 20th day of December 2018.


                                                /s/P.K.Holmes, ,,,
                                               HON. P. K. HOLMES, III
                                               CHIEF U.S. DISTRICT JUDGE 
 




 
